Exhibit 10.1

Execution Copy

SUNNOVA SOL II ISSUER, LLC

SOLAR ASSET BACKED NOTES, SERIES 2020-2

 

$209,100,000 2.73% Solar Asset Backed Notes, Series 2020-2, Class A

  $45,600,000 5.47% Solar Asset Backed Notes, Series 2020-2, Class B

NOTE PURCHASE AGREEMENT

November 20, 2020

CREDIT SUISSE SECURITIES (USA) LLC

Eleven Madison Avenue, 4th Floor

New York, New York 10010-3629

Ladies and Gentlemen:

Section 1. Introductory. Sunnova Sol II Issuer, LLC, a Delaware limited
liability company (the “Issuer”), proposes, subject to the terms and conditions
stated herein, to sell to Credit Suisse Securities (USA) LLC (the “Initial
Purchaser”), the 2.73% Solar Asset Backed Notes, Series 2020-2, Class A (the
“Class A Notes”) and the 5.47% Solar Asset Backed Notes, Series 2020-2, Class B
(the “Class B Notes” and together with the Class A Notes, the “Notes”), in the
Initial Outstanding Note Balances set forth in Exhibit D attached to this note
purchase agreement (this “Agreement”). On the Closing Date, Sunnova Sol II
Holdings, LLC, a Delaware limited liability company (“Sunnova Sol Holdings”),
Sunnova Intermediate Holdings, LLC, a Delaware limited liability company
(“Sunnova Intermediate Holdings”), and a wholly-owned subsidiary of Sunnova
Energy Corporation, a Delaware corporation (“Sunnova Energy”), Sunnova Sol II
Depositor, LLC, a Delaware limited liability company (the “Depositor”) and the
Issuer will enter into a sale and contribution agreement (the “Contribution
Agreement”), dated as of the Closing Date, pursuant to which: (i) Sunnova Sol
Holdings will acquire the Conveyed Property from Sunnova Intermediate Holdings;
(ii) the Depositor will acquire the Conveyed Property from Sunnova Sol Holdings;
and (iii) the Issuer will acquire the Conveyed Property from the Depositor. The
Notes are to be issued under an indenture, dated as of the Closing Date (the
“Indenture”), by and between the Issuer and Wells Fargo Bank, National
Association, a national banking association (“Wells Fargo”), as indenture
trustee (in such capacity, the “Indenture Trustee”). Pursuant to the Indenture,
the Issuer will pledge the Trust Estate (including the Conveyed Property and the
rights and remedies under the Contribution Agreement) to the Indenture Trustee
for the benefit of the Noteholders to secure the Notes. Pursuant to a
transaction management agreement, dated as of the Closing Date, by and between
the Issuer and Sunnova TE Management, LLC, a Delaware limited liability company
(“Sunnova Management”), Sunnova Management will provide certain administrative,
collection and other management services to the Issuer and in respect of the
Managing Members and the interest, rights and obligations thereof. Finally, in
connection with the transaction, Sunnova Energy will deliver a performance
guaranty, dated as of the Closing Date, in favor of the Issuer and the Indenture
Trustee for the benefit of the Noteholders. The Issuer, Depositor

 

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

and Sunnova Energy are referred to herein as a “Sunnova NPA Party” and
collectively, the “Sunnova NPA Parties”. The Sunnova NPA Parties, and together
with Sunnova Management, Sunnova Sol Holdings, Sunnova Intermediate Holdings,
each Managing Member and each Project Company are referred to herein as a
“Sunnova Entity” and collectively, the “Sunnova Entities”. The Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder, is
herein referred to as the “Securities Act”. Capitalized terms used in this
Agreement but not otherwise defined shall have the meanings set forth in the
“Standard Definitions” attached as Annex A to the Indenture.

Section 2. Representations and Warranties of the Sunnova NPA Parties. Each of
the Sunnova NPA Parties, jointly and severally represents and warrants to the
Initial Purchaser, on the date hereof and as of the Closing Date, that:

(a) The Issuer has prepared or, with respect to clause (v), commissioned (i) a
confidential preliminary offering circular relating to the Notes to be offered
by the Initial Purchaser, dated November 17, 2020 (such confidential preliminary
offering circular, including schedules and exhibits attached thereto, the
“Preliminary Offering Circular”), (ii) the road show presentation dated November
2020 attached as Exhibit B to this Agreement (the “Road Show”), (iii) one or
more reports on Form ABS-15G furnished on EDGAR with respect to the transaction
contemplated by this Agreement (“Form ABS-15G Due Diligence Reports”), (iv)
quantitative data with respect to the Intex cdi file provided by Sunnova Energy,
the Issuer or the Depositor, directly or indirectly (including the cashflow
model prepared by Trepp, LLC and the data file titled SNVA 2020-2 Investor
Tape.xlsb), to one or more prospective investors, whether in electronic form or
otherwise (the “Collateral Data Information”), (v) the independent engineering
report, dated as of October 4, 2020, by Black & Veatch Management Consulting,
LLC (the “Independent Engineering Report”) and (vi) the information delivered to
prospective holders of the Notes (other than the Preliminary Offering Circular
and the Road Show) attached as Exhibit A to this Agreement (the “Pricing
Information” and, together with the Road Show, the Form ABS-15G Due Diligence
Reports, the Collateral Data Information, the Independent Engineering Report and
the Preliminary Offering Circular, the “Time of Sale Information”). The Issuer
will prepare a final confidential offering circular, dated November 20, 2020,
that includes the offering prices and other final terms of the Notes (such
offering circular, including schedules and exhibits attached thereto, the
“Offering Circular”). Each of the Time of Sale Information and the Offering
Circular, as amended or supplemented by additional information are collectively
referred to as the “Offering Document”. The Offering Document at a particular
time means the Offering Document in the form actually amended or supplemented
and issued at such time. The “Time of Sale” means 3:35 p.m. EST on November 20,
2020.

The Preliminary Offering Circular, as of the date thereof did not and as of the
Closing Date will not, and the Time of Sale Information (taken as a whole), as
of the Time of Sale, did not and as of the Closing Date will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The Offering Circular, as amended, as of
the date thereof, did not, and as of the Closing Date, will not contain any
untrue

 

2

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Notwithstanding anything to the contrary,
none of the Issuer, the Depositor or Sunnova Energy makes any representations or
warranties as to the Initial Purchaser Information, it being understood and
agreed that the “Initial Purchaser Information” is only such information that is
described as such in Section 7(b) hereof. If, subsequent to the initial Time of
Sale, the Issuer and the Initial Purchaser determine that the original Time of
Sale Information included an untrue statement of material fact or omitted to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading and the
Initial Purchaser advises the Issuer that investors in the Notes have elected to
terminate their initial “contracts of sale” (within the meaning of Rule 159
under the Securities Act, the “Contracts of Sale”) and enter into new Contracts
of Sale, then the “Time of Sale” will refer to the time of entry into the first
new Contract of Sale and the “Time of Sale Information” will refer to the
information available to purchasers at the time of entry (prior to the Closing
Date) into the first new Contract of Sale, including any information that
corrects such material misstatements or omissions (such new information, the
“Corrective Information”) and Exhibit A to this Agreement will be deemed to be
amended to include such Corrective Information in the Time of Sale Information.
Notwithstanding the foregoing, for the purposes of Section 7 hereof, in the
event that an investor elects not to terminate its initial Contract of Sale and
enter into a new Contract of Sale, “Time of Sale” will refer to the time of
entry into such initial Contract of Sale and “Time of Sale Information” with
respect to Notes to be purchased by such investor will refer to information
available to such purchaser at the time of entry into such initial Contract of
Sale.

(b) The Issuer is a limited liability company formed, validly existing and in
good standing under the laws of the State of Delaware, with limited liability
company power and authority to own its properties and conduct its business as
described in the Preliminary Offering Circular, the Time of Sale Information and
the Offering Circular and to execute, deliver and perform its obligations under
each of the Transaction Documents and each other agreement or instrument
contemplated thereby to which it is or will be a party; and the Issuer is duly
qualified to do business as a foreign entity in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except for such jurisdictions where
failure to so qualify or be in good standing would not, individually or in the
aggregate, result in a Material Adverse Effect (as defined herein).

(c) The Depositor is a limited liability company formed, validly existing and in
good standing under the laws of the State of Delaware, with limited liability
company power and authority to own its properties and conduct its business as
described in the Preliminary Offering Circular, the Time of Sale Information and
the Offering Circular and to execute, deliver and perform its obligations under
each of the Transaction Documents and each other agreement or instrument
contemplated thereby to which it is or will be a party; and the Depositor is
duly qualified to do business as a foreign entity in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except for such jurisdictions where
failure to so qualify or be in good standing would not, individually or in the
aggregate, result in a Material Adverse Effect.

 

3

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

(d) Sunnova Energy is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, with corporate power and
authority to own its properties and conduct its business as described in the
Preliminary Offering Circular, the Time of Sale Information and the Offering
Circular and to execute, deliver and perform its obligations under each of the
Transaction Documents, the Project Company Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party; and Sunnova
Energy is duly qualified to do business as a foreign corporation in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification, except for such
jurisdictions where failure to so qualify or be in good standing would not,
individually or in the aggregate, result in a Material Adverse Effect.

(e) Sunnova Intermediate Holdings is a limited liability company formed, validly
existing and in good standing under the laws of the State of Delaware, with
limited liability company power and authority to own its properties and conduct
its business as described in the Preliminary Offering Circular, the Time of Sale
Information and the Offering Circular and to execute, deliver and perform its
obligations under each of the Transaction Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party; and Sunnova
Intermediate Holdings is duly qualified to do business as a foreign entity in
good standing in all other jurisdictions in which its ownership or lease of
property or the conduct of its business requires such qualification, except for
such jurisdictions where failure to so qualify or be in good standing would not,
individually or in the aggregate, result in a Material Adverse Effect.

(f) Sunnova Sol Holdings is a limited liability company formed, validly existing
and in good standing under the laws of the State of Delaware, with limited
liability company power and authority to own its properties and conduct its
business as described in the Preliminary Offering Circular, the Time of Sale
Information and the Offering Circular and to execute, deliver and perform its
obligations under each of the Transaction Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party; and Sunnova
Sol Holdings is duly qualified to do business as a foreign entity in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification, except for such
jurisdictions where failure to so qualify or be in good standing would not,
individually or in the aggregate, result in a Material Adverse Effect.

(g) Sunnova Management is a limited liability company formed, validly existing
and in good standing under the laws of the State of Delaware, with limited
liability company power and authority to own its properties and conduct its
business as described in the Preliminary Offering Circular, the Time of Sale
Information and the Offering Circular and to execute, deliver and perform its
obligations under each of the Transaction Documents, the Project Company
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party; and Sunnova Management is duly qualified to do
business as a foreign entity in good standing in all other jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification, except for such jurisdictions where failure to so qualify or
be in good standing would not, individually or in the aggregate, result in a
Material Adverse Effect.

 

4

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

(h) Each Managing Member is a limited liability company formed, validly existing
and in good standing under the laws of the State of Delaware, with limited
liability company power and authority to own its properties and conduct its
business as described in the Preliminary Offering Circular, the Time of Sale
Information and the Offering Circular and to execute, deliver and perform its
obligations under each of the Transaction Documents, the Project Company
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party; and each Managing Member is duly qualified to do
business as a foreign entity in good standing in all other jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification, except for such jurisdictions where failure to so qualify or
be in good standing would not, individually or in the aggregate, result in a
Material Adverse Effect.

(i) Each Project Company is a limited liability company formed, validly existing
and in good standing under the laws of the State of Delaware, with limited
liability company power and authority to own its properties and conduct its
business as described in the Preliminary Offering Circular, the Time of Sale
Information and the Offering Circular and to execute, deliver and perform its
obligations under each of the Transaction Documents, the Project Company
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party; and each Project Company is duly qualified to do
business as a foreign entity in good standing in all other jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification, except for such jurisdictions where failure to so qualify or
be in good standing would not, individually or in the aggregate, result in a
Material Adverse Effect.

(j) The Indenture has been duly authorized by the Issuer and on the Closing
Date, the Indenture will have been duly executed and delivered by the Issuer,
will conform in all material respects to the description thereof contained in
the Preliminary Offering Circular, the Time of Sale Information and the Offering
Circular and, assuming due authorization, execution and delivery thereof by the
Indenture Trustee, will constitute a valid and legally binding obligation of the
Issuer, enforceable against the Issuer in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
or remedies and subject to general equity principles (whether considered in a
suit at law or in equity) and except as rights to indemnification may be limited
by public policy, applicable law relating to fiduciary duties and
indemnification and contribution and an implied covenant of good faith and fair
dealing.

(k) The Notes have been duly authorized by the Issuer and, when authenticated by
the Indenture Trustee in the manner provided for in the Indenture and paid for
and delivered pursuant to this Agreement on the Closing Date, such Notes will
have been duly executed, authenticated, issued and delivered, will conform in
all material respects to the description thereof contained in the Preliminary
Offering Circular, the Time of Sale Information and the Offering Circular, and
will constitute valid and legally binding obligations of the Issuer, enforceable
against the Issuer in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights or remedies and
subject to general equity principles (whether considered in a suit at law or in
equity) and will be entitled to the benefits of the Indenture.

 

5

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

(l) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required for the consummation of the
transactions contemplated by the Transaction Documents and in connection with
the issuance and sale of the Notes by the Issuer other than (i) as have been
made or obtained on or prior to the Closing Date (or, if not required to be made
or obtained on or prior to the Closing Date, that will be made or obtained when
required), (ii) as may be required under the Securities Act (which is addressed
in Section 2(t) hereof), State securities or Blue Sky laws in any jurisdiction
in the U.S. or under the securities laws of any foreign jurisdiction and
(iii) those that, if not obtained, would not, individually or in the aggregate,
have a Material Adverse Effect on the Sunnova Entities.

(m) The execution, delivery and performance of each of the Transaction Documents
by each of the Sunnova Entities which is or will be party to such Transaction
Documents and the issuance and sale of the Notes and compliance with the terms
and provisions thereof will not (i) result in a breach or violation of any of
the terms and provisions of, constitute a default under or conflict with (A) any
statute, rule, regulation or order of any governmental agency or body, or any
court, domestic or foreign, having jurisdiction over such Sunnova Entity, or any
of their properties; (B) any agreement or instrument to which such Sunnova
Entity is a party, by which such Sunnova Entity is bound or to which any of the
properties of such Sunnova Entity is subject (other than with respect to the
transfer of assignments of Hedged SREC Agreements as described in the
Preliminary Offering Circular, the Time of Sale Information and the Offering
Circular that require the consent of any Hedged SREC Counterparty); and (C) the
organizational documents of such Sunnova Entity; or (ii) other than as
contemplated by the Transaction Documents, result in the creation or imposition
of any lien, charge or encumbrance upon any of the property or assets of such
Sunnova Entity; except, in the case of clauses (i)(A), (i)(B) and (ii), for such
breaches, violations, defaults, conflicts, liens, charges or encumbrances that
individually or in the aggregate would not have a Material Adverse Effect on
Sunnova Energy, Sunnova Management, Sunnova Intermediate Holdings or Sunnova Sol
Holdings.

(n) This Agreement and each other Transaction Document and Project Company
Documents to which any Sunnova Entity is a party have each been duly authorized,
and, assuming the due authorization, execution and delivery thereof by the other
parties thereto, when executed and delivered by such Sunnova Entity shall
constitute a legal, valid and binding obligation of such Sunnova Entity
enforceable against such Sunnova Entity in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
or remedies and subject to general principles of equity (whether considered in a
suit at law or in equity) and except as rights to indemnification may be limited
by public policy, applicable law relating to fiduciary duties and
indemnification and contribution and an implied covenant of good faith and fair
dealing.

 

6

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

(o) On the Closing Date, the Issuer shall have good and marketable title to the
Conveyed Property, in each case free from liens, encumbrances and defects that
would materially and adversely affect the value thereof or materially and
adversely interfere with the use made or to be made thereof by it (other than
Permitted Liens).

(p) Each of the Sunnova Entities possesses all material certificates,
authorities or permits issued by appropriate governmental agencies or bodies
necessary to conduct the business now operated by it, except where failure to
possess such certificates, authorities or permits would not have a material
adverse effect on (i) the condition (financial or other), business, properties
or results of operations of such Sunnova Entity, as the case may be, (ii) the
ability of such Sunnova Entity, as the case may be, to perform its obligations
under the Transaction Documents, (iii) the validity or enforceability of the
Transaction Documents to which such Sunnova Entity, as the case may be, is a
party or (iv) the Trust Estate (a “Material Adverse Effect”), and it has not
received any notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that, if determined adversely to such
Sunnova Entity, would individually or in the aggregate have a Material Adverse
Effect on such Sunnova Entity.

(q) Except as disclosed in the Preliminary Offering Circular, the Time of Sale
Information and the Offering Circular, there are no pending actions, suits,
investigations, or proceedings to which any Sunnova Entity or any of their
respective properties, are subject, by or before any court or governmental
agency, authority, body or arbitrator, that if determined adversely to such
Sunnova Entity, would individually or in the aggregate have a Material Adverse
Effect on such Sunnova Entity, would materially and adversely affect the
validity or enforceability of the Transaction Documents or the Project Company
Documents to which such Sunnova Entity is a party, the Notes, or the U.S.
federal or State income, excise, franchise or other tax treatment of the Notes
or the Issuer, or which are otherwise material in the context of the sale of the
Notes; and to each Sunnova NPA Party’s knowledge, no such actions, suits,
investigations or proceedings are threatened or contemplated.

(r) The Issuer is not and, after giving effect to the offering and sale of the
Notes and the application of the proceeds thereof as described in the
Preliminary Offering Circular, the Time of Sale Information and the Offering
Circular, will not be subject to registration as an “investment company” under
the Investment Company Act of 1940, as amended (the “Investment Company Act”).
The Issuer is not an “investment company” as defined under Section 3(a)(1) of
the Investment Company Act. The Issuer will conduct its business so that it is
not subject to regulation by the Investment Company Act by maintaining less than
40% of the value of its total assets, exclusive of U.S. Government securities
and cash items, on an unconsolidated basis, in “investment securities” as
defined under the Investment Company Act. The Issuer is being structured so as
not to constitute a “covered fund” for purposes of Section 619 of the Dodd Frank
Wall Street Reform and Consumer Protection Act of 2010 (the “Volcker Rule”),
based on its current interpretations; and in making this determination the
Issuer will not be relying solely on an exclusion from the definition of
“investment company” contained in Section 3(c)(1) and/or Section 3(c)(7) of the
Investment Company Act.

 

7

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

(s) The Notes are eligible for resale pursuant to Rule 144A under the Securities
Act (“Rule 144A”). When the Notes are issued and delivered pursuant to the
Indenture and this Agreement, no securities of the same class (within the
meaning of Rule 144A(d)(3) under the Securities Act) as the Notes will be listed
on any national securities exchange, registered under Section 6 of the United
States Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder (the “Exchange Act”), or quoted in a U.S.
automated interdealer quotation system.

(t) Assuming compliance by the Initial Purchaser with the covenants and that the
representations and warranties set forth in Section 4 hereof are true, the offer
and sale of the Notes to the Initial Purchaser in the manner contemplated by the
Offering Circular and this Agreement will be exempt from the registration
requirements of the Securities Act by reason of Section 4(a)(2) thereof and the
Indenture is not required to be qualified under the Trust Indenture Act of 1939,
as amended (the “Trust Indenture Act”). None of the Sunnova Entities, any of
their respective Affiliates nor any person acting on its or their behalf (other
than the Initial Purchaser and its Affiliates and agents, as to which no
representation or warranty is made) has directly or indirectly solicited any
offer to buy or offered to sell or will directly or indirectly solicit any offer
to buy or offer to sell in the United States or to any United States citizen or
resident any security which is or would be integrated with the sale of the Notes
in a manner that would require the Notes to be registered under the Securities
Act. None of the Sunnova Entities, any of their respective Affiliates nor any
person acting on their behalf (other than the Initial Purchaser and its
Affiliates and agents, as to which no representation or warranty is made) has or
will solicit offers for, or offer to sell the Notes by any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act.

(u) No Sunnova Entity has entered or will enter into any contractual arrangement
with respect to the distribution of the Notes except for this Agreement.

(v) None of the Sunnova Entities, any of their respective affiliates nor any
Person acting on its or their behalf (other than the Initial Purchaser and its
Affiliates and agents, as to which no representation or warranty is made) has
engaged or will engage in any directed selling efforts within the meaning of
Rule 902 of Regulation S and each of the Sunnova Entities, their respective
affiliates and any Person acting on its or their behalf (other than the Initial
Purchaser and its Affiliates and agents, as to which no representation or
warranty is made) has complied and will comply with the “offering restrictions”
of Regulation S in connection with the offering of the Notes outside of the
United States. The Preliminary Offering Circular and the Offering Circular will
contain the disclosure required by Rule 902(g)(2) under the Securities Act.

(w) Each of the representations and warranties of each Sunnova Entity set forth
in each of the Transaction Documents to which it is a party will be, as of the
Closing Date, true and correct, in all material respects. This Agreement, the
other Transaction Documents, the Project Company Documents and the Notes conform
or will conform in all material respects to the respective descriptions
contained in the Preliminary Offering Circular, the Time of Sale Information and
the Offering Circular.

 

8

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

(x) Any transfer, stamp, documentary, recording, registration and other similar
taxes, fees and other governmental charges in connection with the execution and
delivery of the Transaction Documents or the execution, delivery and sale of the
Notes, in each case which are due and payable by a Sunnova Entity on or prior to
the Closing Date, have been or will be paid on or prior to the Closing Date.

(y) Except as expressly described in the Preliminary Offering Circular, the Time
of Sale Information and the Offering Circular, since the respective dates as of
which information is given in the Preliminary Offering Circular, the Time of
Sale Information and the Offering Circular (x) there has not been any change in
or affecting the general affairs, business, management, financial condition,
stockholders’ equity, results of operations or regulatory situation of any
Sunnova Entity that would result in a Material Adverse Effect and (y) no Sunnova
Entity is in default under any agreement or instrument to which it is a party or
by which it is bound which would individually or in the aggregate have a
Material Adverse Effect.

(z) Immediately after the consummation of the transactions to occur on the
Closing Date, (i) the fair value of the total assets of Sunnova Energy and its
consolidated subsidiaries, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of Sunnova Energy and its consolidated
subsidiaries will be not less than the amount that will be required to pay the
probable liability of its total existing debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) Sunnova Energy and its consolidated
subsidiaries will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) Sunnova Energy and its consolidated subsidiaries will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
immediately following the Closing Date after giving due consideration to the
prevailing practice in the industry in which Sunnova Energy is engaged.

(aa) Each of the Sunnova Entities and their respective Affiliates owns or
licenses or otherwise has the right to use all licenses, permits, trademarks,
trademark applications, patents, patent applications, service marks, tradenames,
copyrights, copyright applications, franchises, authorizations and other
intellectual property rights that are necessary for the operation of its
businesses in order to perform its obligations under the Transaction Documents
or the Project Company Documents to which it is or will be a party and the
operation and maintenance of the Solar Assets without infringement upon or
conflict with the rights of any other Person with respect thereto, in each case
except (i) where the failure to own, license or have such rights or (ii) for
such infringements and conflicts which, in respect of both (i) and (ii)
individually or in the aggregate, are not reasonably likely to have a Material
Adverse Effect.

(bb) None of the Sunnova Entities has received an order from the Securities and
Exchange Commission, any State securities commission or any foreign government
or agency thereof preventing or suspending the issuance and offering of the
Notes, and to the best knowledge of each Sunnova Entity, no such order has been
issued and no proceedings for that purpose have been instituted.

 

9

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

(cc) None of the Sunnova Entities has engaged in any activity or conduct which
would violate any applicable anti-bribery, anti-corruption or anti-money
laundering laws, regulations or rules in any applicable jurisdiction and Sunnova
Energy has instituted and maintains policies and procedures reasonably designed
to prevent any such violation. None of the Sunnova Entities is a Person that is:
(i) the subject of any economic or trade sanctions or restrictive measures
enacted, administered, imposed or enforced by the U.S. government (including,
without limitation, the U.S. Department of the Treasury, the Office of Foreign
Assets Control, the U.S. Department of State and including, without limitation,
the designation as a “specially designated national” or “blocked person”), the
United Nations Security Council, Her Majesty’s Treasury, the Swiss State
Secretariat for Economic Affairs, the Monetary Authority of Singapore, the Hong
Kong Monetary Authority, the European Union, or other relevant sanctions
authority (collectively, “Sanctions”) or (ii) located, organized or resident in
a country or territory that is, or whose government is, the subject of Sanctions
broadly prohibiting dealings with such government, country, or territory (each,
a “Sanctioned Country”), including Cuba, Iran, Crimea, North Korea, Sudan and
Syria. Each Sunnova NPA Party will not and will cause each other Sunnova Entity
not to, in violation of applicable Sanctions, directly or indirectly use the
proceeds of the Notes, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity
(i) to fund or facilitate any activities of or business with any person that, at
the time of such funding or facilitation, is the subject or target of Sanctions,
(ii) in or involving a Sanctioned Country or any country or territory which at
the time of such funding is the subject of comprehensive country-wide or
territory-wide Sanctions, other than Cuba or Iran, or (iii) in any other manner
that will result in a violation by any person (including any person
participating in the transaction, whether as underwriter, advisor, investor or
otherwise) of applicable Sanctions. None of the Sunnova Entities nor any of
their affiliates or subsidiaries have knowingly engaged in and are not now
knowingly engaged in any dealings or transactions with any person that at the
time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country in violation of applicable Sanctions.
Each Sunnova NPA Party represents and covenants that, regardless of Sanctions,
it will not, directly or indirectly, use the proceeds of the Notes, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person, to fund any activities of or business in or
involving Cuba or Iran.

(dd) None of the Sunnova Entities or any of their affiliates has engaged or as
of the Closing Date will have engaged, in any transaction, investment,
undertaking or activity that conceals the identity, source or destination of the
proceeds of any category of offenses designated in “The Forty Recommendations”
published by the Financial Action Task Force on Money Laundering on June 20,
2003, or in violation of the laws or regulations of the United States,
including, but not limited to, the Bank Secrecy Act (31 U.S.C. §§ 5311 et seq.),
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act (Pub. L.
107-56), and the regulations promulgated under each of the foregoing, the Money
Laundering Control Act of 1986 (18 U.S.C. §§ 1956 et seq.) or FINRA Conduct Rule
3011, or the anti-money laundering laws of any other jurisdiction, in each case
as such laws and regulations may be applicable to the Sunnova Entities or, to
the knowledge of such Sunnova Entity, any of their affiliates, all as amended,
and no action, suit or

 

10

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Sunnova Entities or, to the knowledge of such
Sunnova Entity, any of their affiliates is or as of the Closing Date will be, as
the case may be, in each case with respect to such money laundering laws,
pending or, to the knowledge of the Sunnova Entities, threatened. Sunnova Energy
represents that it has established an anti-money laundering program that is
reasonably designed to ensure compliance with applicable U.S. laws, regulations,
and guidance, including rules of self-regulatory organizations, relating to the
prevention of money laundering, terrorist financing, and related financial
crimes.

(ee) None of the Sunnova Entities is or as of the Closing Date will be, and, to
the knowledge of such Sunnova Entity, no director, officer, agent, employee or
affiliate of such Sunnova Entity is or as of the Closing Date will be, the
target of any economic sanctions administered by the Office of Foreign Assets
Control of the United States Department of the Treasury (“OFAC”); and no Sunnova
Entity will, in violation of applicable Sanctions, use, directly or indirectly,
any of the proceeds of the offering of the Notes contemplated hereby, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of conducting
business in or with, engaging in any transaction in or with, or financing the
activities of, any country, person, or entity that is the target of any U.S.
economic sanctions administered by OFAC.

(ff) No Sunnova Entity is and as of the Closing Date will be, and, to the
knowledge of such Sunnova Entity, no director, officer, agent, employee,
partner, or affiliate of a Sunnova Entity is or as of the Closing Date will be,
aware of any action, and no Sunnova Entity has taken and as of the Closing Date
will have taken, as the case may be, and, to the knowledge of such Sunnova
Entity, no director, officer, agent, employee, partner or affiliate of a Sunnova
Entity has taken or as of the Closing Date will have (i) taken, as the case may
be, any action, directly or indirectly, that would result in a violation by such
persons of the Foreign Corrupt Practices Act of 1977 (“FCPA”) (15 U.S.C. §
78dd-1, et seq.) or any other applicable anti-bribery or anti-corruption laws,
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in each case in contravention of the FCPA or any other
applicable anti-bribery or anti-corruption laws, (ii) used any funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (iii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government or regulatory official or employee,
including of any government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; or (iv) made, offered, agreed, requested or
taken an act in furtherance of any unlawful bribe or other unlawful benefit,
including, without limitation, any unlawful rebate, payoff, influence payment,
kickback or other unlawful or improper payment or benefit. The Sunnova Entities
and their affiliates have conducted their businesses in compliance with the FCPA
and any other applicable anti-bribery or anti-corruption laws and Sunnova Energy
has instituted, maintained and enforced, and will continue to maintain and
enforce policies and procedures reasonably designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption laws.

 

11

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

(gg) The Issuer and, prior to the formation of the Issuer, Sunnova Energy has
complied and as of the Closing Date, the Issuer and Sunnova Energy will have
complied with the representations, certifications and covenants made by Sunnova
Energy to the Rating Agency in connection with the engagement of the Rating
Agency to issue and monitor credit ratings on the Notes, including any
representation provided to the Rating Agency by the Issuer or Sunnova Energy in
connection with Rule 17g-5(a)(3)(iii) of the Exchange Act (“Rule 17g-5”) except
where non-compliance would not have a Material Adverse Effect. The Issuer and
Sunnova Energy shall be solely responsible for compliance with Rule 17g-5 in
connection with the issuance, monitoring and maintenance of the credit ratings
on the Notes. The Initial Purchaser is not responsible for compliance with any
aspect of Rule 17g-5 in connection with the Notes.

(hh) None of the Sunnova Entities or their respective Affiliates has engaged or
will engage any third-party due diligence service providers (each a “Third-Party
Due Diligence Provider”) to undertake “due diligence services” in connection
with the issuance of the Notes (such services as defined in Rule 17g-10(d)(1) of
the Exchange Act, “Third-Party Due Diligence Services”) and none of the Sunnova
Entities or their respective Affiliates has obtained or will obtain a
“third-party due diligence report” in connection with the issuance of the Notes
(such report as defined in Rule 15Ga-2(d) of the Exchange Act, a “Third-Party
Due Diligence Report”), except as specifically set forth in Exhibit C hereto.

(ii) The Issuer, the Depositor or Sunnova Energy has provided any Form ABS-15G
Due Diligence Report to the Initial Purchaser within a reasonable time prior to
the furnishing or filing of such report, or any portion thereof, on the
Securities and Exchange Commission’s EDGAR website or its 17g-5 website, as
applicable. All Third Party Due Diligence Reports are deemed to have been
obtained by the Issuer, the Depositor or Sunnova Energy pursuant to Rules
15Ga-2(a) and 17g-10 under the Exchange Act, and all legal obligations with
respect to Third-Party Due Diligence Reports have been timely complied with
(including without limitation that each Form ABS-15G Due Diligence Report was
furnished to the Securities and Exchange Commission at least five Business Days
before the date hereof as required by Rule 15Ga-2(a) under the Exchange Act). No
portion of any Form ABS-15G Due Diligence Report contains any names, addresses,
other personal identifiers or zip codes with respect to any individuals, or any
other personally identifiable or other information that would be associated with
an individual, including without limitation any “nonpublic personal information”
within the meaning of Title V of the Gramm-Leach-Bliley Financial Services
Modernization Act of 1999.

 

12

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

(jj) Sunnova Energy is the “sponsor” (in such capacity, the “Sponsor”) and the
Depositor is a “majority-owned affiliate” of the Sponsor (in each case, as
defined under Regulation RR of the Exchange Act (the “Risk Retention Rules”)).
The Depositor, as sole owner of the beneficial interests of the Issuer, holds an
“eligible horizontal residual interest” (as defined in the Risk Retention Rules)
equal to at least 5% of the fair value of all the “ABS interests” (as defined in
the Risk Retention Rules) in the Issuer issued as part of the transactions
contemplated by the Transaction Documents (the “Retained Interest”), determined
as of the Closing Date using a fair value measurement framework under United
States generally accepted accounting principles.

(kk) The Sponsor is in compliance with all the legal requirements imposed by the
Risk Retention Rules on the sponsor of the transactions contemplated by the
Transaction Documents.

(ll) The Sponsor has determined the fair value of the Retained Interest based on
its own valuation methodology, inputs and assumptions.

(mm) No election has been, or will be, made or filed pursuant to which the
Issuer is or will be classified as an association taxable as a corporation for
U.S. federal income tax purposes.

(nn) Sunnova Energy is the “originator” for purposes of the EU Risk Retention,
Due Diligence and Transparency Requirements and the Retained Interest will
constitute a material net economic interest of not less than 5% of the nominal
value (measured at the origination) of the securitized exposures in accordance
with Article 6(3)(d) of the EU Risk Retention, Due Diligence and Transparency
Requirements.

(oo) As of the date hereof and as of the Closing Date, the information included
in any Beneficial Ownership Certification provided by any Sunnova Entity or any
affiliate thereof to which the Beneficial Ownership Regulation is applicable
with respect to the transactions undertaken pursuant to the Transaction
Documents, is true and correct in all respects. A “Beneficial Ownership
Certification” means a certification required by 31 C.F.R. § 1010.230 (the
“Beneficial Ownership Regulation”).

Section 3. Purchase, Sale and Delivery of the Notes.

(a) On the basis of the representations, warranties and agreements herein
contained, but subject to the terms and conditions set forth herein, the Issuer
agrees to sell to the Initial Purchaser and the Initial Purchaser agrees to
purchase the Notes from the Issuer at the purchase price and in an Initial
Outstanding Note Balance, with respect to each Class of Notes, each as set forth
opposite the name of the Initial Purchaser in Exhibit D attached hereto.

(b) The Issuer will deliver, against payment of the purchase price, the Notes to
be offered and sold by the Initial Purchaser in reliance on Regulation S (the
“Regulation S Notes”) in the form of one or more temporary global notes in
registered form without interest coupons (the “Regulation S Global Notes”) which
will be deposited with the Indenture Trustee, in its capacity as custodian, for
The Depository Trust Company (“DTC”) for the respective accounts of the DTC
participants for Euroclear Bank S.A./N.V., as operator of the Euroclear System
(“Euroclear”), and Clearstream Banking, société anonyme (“Clearstream”) and

 

13

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

registered in the name of Cede & Co., as nominee for DTC. The Issuer will
deliver against payment of the purchase price of the Notes to be purchased by
the Initial Purchaser hereunder and to be offered and sold by the Initial
Purchaser in reliance on Rule 144A under the Securities Act (the “144A Notes”)
in the form of one or more permanent global securities in definitive form
without interest coupons (the “Rule 144A Global Notes”) deposited with the
Indenture Trustee, in its capacity as custodian, for DTC and registered in the
name of Cede & Co., as nominee for DTC. The Regulation S Global Notes and the
Rule 144A Global Notes shall be assigned separate CUSIP numbers. The Rule 144A
Global Notes shall include the legend regarding restrictions on transfer set
forth under “TRANSFER RESTRICTIONS” in the Offering Circular. Until the
termination of the distribution compliance period (as defined in Regulation S)
with respect to the offering of the Notes, interests in the Regulation S Global
Notes may only be held by the DTC participants for Euroclear and Clearstream.
Interests in any permanent global notes will be held only in book-entry form
through Euroclear, Clearstream or DTC, as the case may be, except in the limited
circumstances permitted by the Indenture.

(c) Payment for the Notes shall be made by the Initial Purchaser in Federal
(same day) funds by wire transfer to an account at a bank designated by the
Issuer and approved by the Initial Purchaser on November 30, 2020 (or, at such
time not later than seven full Business Days thereafter as the Initial Purchaser
and the Issuer determine on or prior to such date, the “Closing Date”) against
delivery to the Indenture Trustee, in its capacity as custodian, for DTC of
(i) the Regulation S Global Notes representing all of the Regulation S Notes for
the respective accounts of the DTC participants for Euroclear and Clearstream
and (ii) the Rule 144A Global Notes representing all of the 144A Notes. Copies
of the Regulation S Global Notes and the Rule 144A Global Notes will be made
available for inspection at the New York office of Kramer Levin Naftalis &
Frankel LLP (“Kramer Levin”) at least 24 hours prior to the Closing Date.

(d) Each of the Sunnova NPA Parties and the Initial Purchaser, hereby
acknowledges and agrees that, for all tax purposes, it is entering into this
Agreement with the intention that the Notes will be characterized as
indebtedness and shall treat the Notes as indebtedness, unless otherwise
required by applicable law.

Section 4. Representations of the Initial Purchaser; Resales. The Initial
Purchaser, represents, warrants and agrees that with respect to itself:

(a) It is a qualified institutional buyer and an institutional “accredited
investor” (within the meaning of Rule 501(a)(1), (2), (3) or (7) of the
Securities Act).

(b) The Notes have not been registered under the Securities Act or under
applicable State securities laws or blue sky laws or under the laws of any other
jurisdiction and the Notes may not be offered or sold within the United States
or to or for the account or benefit of U.S. Persons (as defined in Regulation S
under the Securities Act), except to “qualified institutional buyers” (as
defined in Rule 144A under the Securities Act) in transactions meeting the
requirements of Rule 144A and to non-U.S. persons in offshore transactions
meeting the requirements of Regulation S that are, with respect to the Class B
Notes only, “qualified

 

14

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

institutional buyers” (as defined in Rule 144A under the Securities Act). The
Initial Purchaser represents and agrees that it has offered and sold the Notes,
and will offer and sell the Notes (A) as part of its distribution at any time
and (B) otherwise until 40 days after the later of the commencement of the
offering and the Closing Date, only in accordance with Rule 903 or Rule 144A
and, in each case, in accordance with this Agreement and the Preliminary
Offering Circular and the Offering Circular. Terms used in this subsection
(b) shall have the meanings given to them in Regulation S.

(c) It and each of its affiliates will not offer or sell the Notes in the United
States by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) under the Securities Act, including, but not
limited to (i) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or (ii) any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.

(d) It has not obtained any Third-Party Due Diligence Report with respect to the
Notes (it being understood that the Third-Party Due Diligence Reports set forth
on Exhibit C have been obtained by a Sunnova Entity).

(e) It has not offered, sold or otherwise made available and will not offer,
sell or otherwise make available any Notes which are the subject of the offering
contemplated by the Offering Circular in relation thereto to any retail investor
in any member state of the European Economic Area (“EEA”) or the United Kingdom.
For the purposes of this provision:

(i) the expression “retail investor” means a person who is one (or more) of the
following:

(a) a retail client as defined in point (11) of Article 4(1) of Directive
2014/65/EU, as amended (“MiFID II”);

(b) a customer within the meaning of Directive (EU) 2016/97 on insurance
distribution (as amended), where that customer would not qualify as a
professional client as defined in point (10) of Article 4(1) of MiFID II; or

(c) a person who is not a qualified investor as defined in Regulation (EU)
2017/1129 (as amended, the “Prospectus Regulation”); and

(ii) the expression “offer” includes the communication in any form and by any
means of sufficient information on the terms of the offer and the Notes to be
offered so as to enable an investor to decide to purchase or subscribe for the
Notes.

 

15

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

(f) (i) It has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the United Kingdom’s
Financial Services and Markets Act 2000 (as amended) (the “FSMA”)) received by
it in connection with the issue or sale of any Notes in circumstances in which
Section 21(1) of the FSMA does not apply to the Issuer; (ii) it has complied and
will comply with all applicable provisions of the FSMA with respect to anything
done by it in relation to the Notes in, from or otherwise involving the United
Kingdom; and (iii) in relation to each member state of the EEA (each, a “Member
State”) and the United Kingdom, it has not made and will not make an offer of
any Notes to the public in that Member State or the United Kingdom, other than:
(A) to legal entities which are qualified investors as defined in the Prospectus
Regulation; (B) to fewer than 150 natural or legal persons (other than qualified
investors as defined in the Prospectus Regulation), subject to obtaining the
prior consent of the Initial Purchaser or initial purchasers nominated by the
Issuer for any such offer or (C) in any other circumstances falling within
Article 1(4) of the Prospectus Regulation; provided, that, in the foregoing
clause (C), no such offer of the Notes shall require the Issuer or the Depositor
to publish a prospectus pursuant to Article 3(1) of the Prospectus Regulation.
Each person who initially acquires any Notes or to whom any offer is made
pursuant to the Preliminary Offering Circular and the Offering Circular will be
deemed to have represented, warranted and agreed that such offer is made
pursuant to one of the exemptions provided above.

For the purposes of this provision, the expression “an offer of any Notes to the
public” in relation to any Notes in any Member State or the United Kingdom means
the communication in any form and by any means of sufficient information on the
terms of the offer and the Notes to be offered so as to enable an investor to
decide to purchase or subscribe the Notes.

Section 5. Certain Covenants of the Issuer and Sunnova Energy. The Issuer and
Sunnova Energy each agree with the Initial Purchaser that:

(a) As promptly as practicable following the Time of Sale and not later than the
second business day prior to the Closing Date, Sunnova Energy will prepare and
deliver the Offering Circular to the Initial Purchaser. The Issuer will advise
the Initial Purchaser promptly of any proposal to amend or supplement the
Offering Document and will not effect such amendment or supplementation without
the Initial Purchaser’s consent, such consent not to be unreasonably withheld.
If, at any time following delivery of any document comprising the Offering
Document and prior to the completion of the resale of the Notes by the Initial
Purchaser, any event occurs as a result of which such document as then amended
or supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, the
Issuer promptly will notify the Initial Purchaser of such event and promptly
will prepare, at its own expense, an amendment or supplement which will correct
such statement or omission. If, at any time following delivery of any document
comprising the Offering Document and prior to the completion of the resale of
the Notes by the Initial Purchaser, if, in the reasonable opinion of the Initial
Purchaser, a change to the Offering

 

16

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

Document is necessary to comply with law or regulations, the Issuer promptly
will prepare, at its own expense, an amendment or supplement which will cause
the Offering Document to comply with such laws or regulations. Neither the
consent of the Initial Purchaser to, nor the Initial Purchaser’s delivery to
offerees or investors of, any such amendment or supplement shall constitute a
waiver of any of the conditions set forth in Section 6 hereof.

(b) The Issuer will furnish to the Initial Purchaser copies of each document
comprising a part of the Offering Document as soon as available and in such
quantities as the Initial Purchaser reasonably requests. Sunnova Energy will
cause to be furnished to the Initial Purchaser on the Closing Date, the letters
specified in Section 6(a) hereof. At any time the Notes are Outstanding, the
Issuer will promptly furnish or cause to be furnished to the Initial Purchaser
and, upon request of holders and prospective purchasers of the Notes, to such
holders and prospective purchasers, copies of the information required to be
delivered to holders and prospective purchasers of the Notes pursuant to
Rule 144A(d)(4) under the Securities Act (or any successor provision thereto) in
order to permit compliance with Rule 144A in connection with resales by such
holders of the Notes. The Issuer will pay the expenses of printing and
distributing to the Initial Purchaser all such documents.

(c) During the period of one year following the Closing Date, the Issuer will
not, and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Notes that have been reacquired by any of
them, except for sales in a transaction registered under the Securities Act or
pursuant to any exemption under the Securities Act that results in such
Securities not being “restricted securities” within the meaning of Rule
144(a)(3) under the Securities Act.

(d) So long as the Notes are outstanding, the Issuer will not conduct its
business in a manner that will require it to be registered as an “investment
company” under the Investment Company Act.

(e) The Issuer will pay all expenses incidental to the performance of its
obligations under the Transaction Documents including (i) all expenses in
connection with the execution, issue, authentication, packaging and initial
delivery of the Notes, the preparation of the Transaction Documents and the
printing of the Offering Document and amendments and supplements thereto, and
any other document relating to the issuance, offer, sale and delivery of the
Notes; (ii) any expenses (including reasonable fees and disbursements of counsel
to the Initial Purchaser) incurred in connection with qualification of the Notes
for sale under the laws of such jurisdictions in the United States as the
Initial Purchaser designates and the printing of memoranda relating thereto;
(iii) any fees due and payable to the Rating Agency for the ratings of the
Notes; (iv) expenses incurred in distributing the Offering Document (including
any amendments and supplements thereto) to the Initial Purchaser; and (v) all
reasonable and documented out-of-pocket expenses of the Initial Purchaser
(including any fees and disbursements of Kramer Levin, counsel to the Initial
Purchaser, to the extent incurred).

 

17

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

(f) Until the Initial Purchaser shall have notified the Issuer of the completion
of the resale of the Notes, neither the Issuer nor any of its affiliates has or
will, either alone or with one or more other persons, bid for or purchase for
any account in which it or any of its affiliates has a beneficial interest, any
Notes, or attempt to induce any person to purchase any Notes; and neither the
Issuer nor any of its affiliates will make bids or purchases for the purpose of
creating actual, or apparent, active trading in, or of raising the price of, the
Notes.

(g) Each of the Issuer and Sunnova Energy will comply with the representations,
certifications and covenants made by it in the engagement letter with the Rating
Agency, including any representation, certification or covenant provided by it
to the Rating Agency in connection with Rule 17g-5, and will make accessible to
any non-hired nationally recognized statistical rating organization all
information provided by it to the Rating Agency in connection with the issuance
and monitoring of the credit ratings on the Notes in accordance with Rule 17g-5.

(h) As of the respective dates of the Preliminary Offering Circular and the
Offering Circular, the Sponsor complied with and was solely responsible for
ensuring that the disclosure required by Rule 4(c)(1)(i) of the Risk Retention
Rules was contained in the Preliminary Offering Circular and the Offering
Circular and on and after the Closing Date, the Sponsor shall comply with and be
solely responsible for compliance with the Risk Retention Rules, including,
without limitation (1) complying with or causing the Servicer to comply with the
post-closing disclosure requirements set forth in Rule 4(c)(ii) of the Risk
Retention Rules, (2) complying with the records maintenance requirements set
forth in Rule 4(d) of the Risk Retention Rules, and (3) complying and causing
the compliance with the hedging, transfer and financing prohibitions set forth
in Rule 12 of the Risk Retention Rules.

(i) Each Sunnova NPA Party agrees that it will promptly following any request
therefor, provide information and documentation reasonably requested by the
Initial Purchaser for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the USA PATRIOT Act, and the regulations thereunder, and the
Beneficial Ownership Regulation.

Section 6. Conditions of the Initial Purchaser’s Obligation. The obligation of
the Initial Purchaser to purchase and pay for the Notes on the Closing Date will
be subject to the accuracy of the representations and warranties on the part of
each Sunnova NPA Party herein, the accuracy of the statements of officers of
each Sunnova NPA Party made pursuant to the provisions hereof, to the
performance by each Sunnova NPA Party of its obligations hereunder and to the
following additional conditions precedent:

(a) The Initial Purchaser shall have received a letter or letters of Ernst &
Young LLP, in form and substance satisfactory to the Initial Purchaser,
confirming that they are certified independent public accountants and stating in
effect that they have performed certain specified procedures, all of which have
been agreed to by the Initial Purchaser, as a result of which they determined
that certain information of an accounting, financial, numerical or statistical
nature, including, but not limited to, the numerical information contained under
the heading “Credit Risk Retention”, set forth in the Preliminary Offering
Circular, the Time of Sale Information and the Offering Circular (including such
documents that shall have been incorporated by reference therein) agrees with
the accounting records of the Sunnova Entities, excluding any questions of legal
interpretation.

 

18

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

(b) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred (i) a change in U.S. or international financial, political or
economic conditions or currency exchange rates or exchange controls (including,
but not limited to, any adverse development as a result of the COVID-19
pandemic) as would, in the judgment of the Initial Purchaser, be likely to
prejudice materially the success of the proposed issue, sale or distribution of
the Notes, whether in the primary market or in respect of dealings in the
secondary market, or (ii) (A) any change, or any development or event involving
a prospective change, in the condition (financial or other), business,
properties or results of operations of any Sunnova Entity or any of their
affiliates (including, but not limited to, any adverse development as a result
of the COVID-19 pandemic), which, in the reasonable judgment of the Initial
Purchaser, is material and adverse and makes it impractical or inadvisable to
proceed with completion of the offering or the sale of and payment for the
Notes; (B) any downgrading in the rating of any debt securities of any Sunnova
Entities or any of their affiliates by any nationally recognized statistical
rating organization, or any public announcement that any such organization has
under surveillance or review its rating of any debt securities of any Sunnova
Entity or any of their affiliates (other than an announcement with positive
implications of a possible upgrading, and no implication of a possible
downgrading, of such rating); (C) any suspension or limitation of trading in
securities generally on the New York Stock Exchange or any setting of minimum
prices for trading on such exchange, or any suspension of trading of any
securities of any Sunnova Entity or any of their affiliates on any exchange or
in the over-the-counter market; (D) any banking moratorium declared by U.S.
Federal or New York authorities; (E) any material disruption of clearing or
settlement services in the United States, or (F) any outbreak or escalation of
major hostilities in which the United States is involved, any declaration of war
by Congress or any other substantial national or international calamity or
emergency if, in the judgment of the Initial Purchaser, the effect of any such
outbreak, escalation, declaration, calamity or emergency makes it impractical or
inadvisable to proceed with completion of the offering or sale of and payment
for the Notes.

(c) The Notes shall have been duly authorized, executed, authenticated,
delivered and issued, and each of the Transaction Documents shall have been duly
authorized, executed and delivered by the respective parties thereto and shall
be in full force and effect, and all conditions precedent contained in the
Transaction Documents that are required to be satisfied on the Closing Date
shall have been satisfied or waived.

(d) The Initial Purchaser shall have received from counsel to each party to the
Transaction Documents (except for the Initial Purchaser and as otherwise
provided), written opinions dated the Closing Date in form and substance
satisfactory to the Initial Purchaser, covering such matters as the Initial
Purchaser may reasonably request, subject to customary qualifications, including
but not limited to the following:

(i) Corporate Opinions. An opinion in respect of each party to the Transaction
Documents (except for the Initial Purchaser) that such party is validly existing
and in good standing under the laws of its State of formation, with all
requisite power and authority to own or hold its properties and conduct its
business.

 

19

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

(ii) Legal, Valid, Binding and Enforceable. An opinion in respect of each party
to the Transaction Documents (except for the Initial Purchaser) that each
Transaction Document to which it is a party has been duly authorized, executed
and delivered and constitutes the valid and legally binding obligations of such
party, enforceable in accordance with its terms, subject to (i) bankruptcy,
insolvency, reorganization, fraudulent transfer or conveyance, preference,
moratorium, conservatorship and similar laws affecting creditors’ rights and
remedies generally, (ii) general equity principles and (iii) public policy,
applicable law relating to fiduciary duties and indemnification and
contribution, principles of materiality and reasonableness and implied covenants
of good faith and fair dealing.

(iii) Notes. An opinion that the Notes are in the form contemplated by the
Indenture and have been duly authorized by the Issuer and, when executed by the
Issuer and authenticated by the Indenture Trustee in the manner provided in the
Indenture and delivered to and paid for by the Initial Purchaser in accordance
with this Agreement, (A) will constitute valid and legally binding obligations
of the Issuer enforceable against the Issuer in accordance with their terms,
subject to (i) bankruptcy, insolvency, reorganization, fraudulent transfer or
conveyance, preference, moratorium, conservatorship and similar laws affecting
creditors’ rights and remedies generally, (ii) general equity principles and
(iii) public policy, applicable law relating to fiduciary duties and
indemnification and contribution, principles of materiality and reasonableness
and implied covenants of good faith and fair dealing; and (B) will be entitled
to the benefits of the Indenture.

(iv) No Consents Required. An opinion in respect of each party to the
Transaction Documents (except for the Initial Purchaser) that in respect of such
party (other than with respect to the transfer of assignments of Hedged SREC
Agreements as described in the Preliminary Offering Circular, the Time of Sale
Information and the Offering Circular that require the consent of any Hedged
SREC Counterparty), no consent, approval, license, authorization or validation
of, or filing, recording or registration with, any U.S. federal or New York
State governmental authority or regulatory body or court (collectively,
“Governmental Approvals”) is required to be obtained by such party as a
condition to (A) the offering, issuance or sale by the Issuer of the Notes or
(B) the execution, delivery and performance of the Transaction Documents by such
party that is party thereto, except for (1) such Governmental Approvals as have
been obtained, (2) the filing of the financing statements with the office of the
Secretary of State of the State of Delaware and (3) such Governmental Approvals
which (I) are of a routine or administrative nature, (II) are not customarily
obtained or made prior to the consummation of transactions such as those
contemplated by this Agreement and (III) are expected in the reasonable judgment
of such party to be obtained or made in the ordinary course of business.

 

20

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

(v) Litigation. An opinion in respect of each party to the Transaction
Documents, that in respect of such party, and other than as disclosed in the
Offering Circular, there are no legal or governmental actions, suits or
proceedings before any court or governmental agency or authority or arbitrator
pending or threatened in writing against such party or any of their respective
assets that, if determined adversely to such party or any of its subsidiaries,
would individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, or would materially and adversely affect the ability of such
party to perform its obligations under the Transaction Documents.

(vi) Non-Contravention. An opinion in respect of each party to the Transaction
Documents (except for the Initial Purchaser) that in respect of such party the
execution, delivery and performance of the Transaction Documents to which it is
a party will not (A) violate the organizational documents of such party,
(B) violate the DGCL, the Delaware LLC Act, the laws of the State of New York or
applicable U.S. federal law or (C) result in a breach or violation of any of the
terms and provisions of, or constitute a default under, any material agreement
or instrument to which such party or any such subsidiary is a party or by which
such party or any such subsidiary is bound or to which any of the properties of
such party or any such subsidiary is subject.

(vii) Securities Laws. An opinion that it is not necessary in connection with
(A) the issuance and sale of the Notes by the Issuer to the Initial Purchaser
pursuant to this Agreement, or (B) the resale of the Notes by the Initial
Purchaser, in each case in the manner contemplated by this Agreement, to
register the Notes under the Securities Act or to qualify the Indenture under
the Trust Indenture Act.

(viii) Investment Company Act. An opinion that the Issuer is not now and,
immediately following the offering and sale of the Notes and the application of
the proceeds from such sale as described in the Preliminary Offering Circular,
the Time of Sale Information and the Offering Circular, will not be required to
register as an “investment company”, as such term is defined in the Investment
Company Act.

(ix) Volcker Rule. An opinion that the Issuer is not a “covered fund” for
purposes of the Volcker Rule, based on its current interpretations.

(x) Federal Income Tax. An opinion from Baker Botts L.L.P. (“Baker Botts”) that,
for U.S. federal income tax purposes, (A) when issued, the Class A Notes (other
than any Notes beneficially owned on or after the Closing Date by Sunnova Energy
or any of its affiliates) will be characterized as indebtedness, (B) when
issued, the Class B Notes (other than any Notes beneficially owned on or after
the Closing Date by Sunnova Energy or any of its affiliates) should be
characterized as indebtedness and (C) the Issuer will not be classified as an
association (or a publicly traded partnership) that is taxable as a corporation.

 

21

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

(xi) Bankruptcy. (A) An opinion to the effect that (x) the transfer of Solar
Assets and related property by Sunnova Intermediate Holdings to Sunnova Sol II
Manager, LLC, a Delaware limited liability company (“Sol II Manager”), pursuant
to that certain sale and contribution Agreement, dated as of the Closing Date
(the “Sale and Contribution Agreement”), among Sunnova Intermediate Holdings,
Sol II Manager and Sunnova Sol II Owner, LLC, a Delaware limited liability
company (“Sol II Owner”), constitutes a “true sale” of such Solar Assets and
related property by Sunnova Intermediate Holdings to Sol II Manager and, in the
event that Sunnova Intermediate Holdings were to become a debtor in a case under
the Bankruptcy Code, a court of competent jurisdiction would hold that such
Solar Assets and related property contributed to Sol II Manager under the Sale
and Contribution Agreement would not constitute property of Sunnova Intermediate
Holdings’ bankruptcy estate and (y) the transfer of Solar Assets and related
property by Sol II Manager to Sol II Owner, pursuant to the Sale and
Contribution Agreement constitutes a “true sale” of such Solar Assets and
related property by Sol II Manager to Sol II Owner and, in the event that Sol II
Manager were to become a debtor in a case under the Bankruptcy Code, a court of
competent jurisdiction would hold that such Solar Assets and related property
contributed to Sol II Owner under the Sale and Contribution Agreement would not
constitute property of Sol II Manager’s bankruptcy estate, (B) an opinion to the
effect that (x) the transfer of the Conveyed Property by Sunnova Intermediate
Holdings to Sunnova Sol Holdings pursuant to the Contribution Agreement
constitutes a “true sale” of the Conveyed Property by Sunnova Intermediate
Holdings to Sunnova Sol Holdings and, in the event that Sunnova Intermediate
Holdings were to become a debtor in a case under the Bankruptcy Code, a court of
competent jurisdiction would hold that the Conveyed Property and other assets
contributed to Sunnova Sol Holdings under the Contribution Agreement would not
constitute property of Sunnova Intermediate Holdings’ bankruptcy estate, (y) the
transfer of the Conveyed Property by Sunnova Sol Holdings to the Depositor
pursuant to the Contribution Agreement constitutes a “true sale” of the Conveyed
Property by Sunnova Sol Holdings to the Depositor and, in the event that Sunnova
Sol Holdings were to become a debtor in a case under the Bankruptcy Code, a
court of competent jurisdiction would hold that the Conveyed Property and other
assets contributed to the Depositor under the Contribution Agreement would not
constitute property of Sunnova Sol Holdings’ bankruptcy estate and (z) the
transfer of the Conveyed Property by the Depositor to the Issuer pursuant to the
Contribution Agreement constitutes a “true sale” of the Conveyed Property by the
Depositor to the Issuer and, in the event that the Depositor were to become a
debtor in a case under the Bankruptcy Code, a court of competent jurisdiction
would hold that the Conveyed Property and other assets sold to the Issuer under
the Contribution Agreement would not constitute property of the Depositor’s
bankruptcy estate, (C) an opinion to the effect that in the event that any of
Sunnova Energy, Sunnova Sol Holdings, Sunnova Intermediate Holdings, Sunnova
Management or the Depositor were to become a debtor in a case under the
Bankruptcy Code, a court of competent jurisdiction would not disregard the
separate existence of the Issuer, a Managing Member or a Project Company so as
to order the substantive consolidation of the assets and liabilities of (x) the
Issuer, a Managing Member or a Project Company on the one hand and (y) Sunnova
Energy, Sunnova Sol Holdings, Sunnova Intermediate Holdings, Sunnova Management
or the Depositor, as applicable, on the other hand and

 

22

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

(C) an opinion or opinions, covering such bankruptcy matters as the Initial
Purchaser may reasonably request.

(xii) Security Interests. An opinion to the effect that (A) in the event that
the transfer of Solar Assets and related property from Sunnova Intermediate
Holdings to Sol II Manager shall be considered a loan secured by such Solar
Assets and related property, upon execution of the Sale and Contribution
Agreement and the proper filing of the financing statements related thereto, Sol
II Manager will have a perfected security interest in such Solar Assets and
related property and other assets which may be perfected by such filing, (B) in
the event that the transfer of Solar Assets and related property from Sol II
Manager to Sol II Owner shall be considered a loan secured by such Solar Assets
and related property, upon execution of the Sale and Contribution Agreement and
the proper filing of the financing statements related thereto, Sol II Owner will
have a perfected security interest in such Solar Assets and related property and
other assets which may be perfected by such filing, (C) in the event that the
transfer of the Conveyed Property from Sunnova Intermediate Holdings to Sunnova
Sol Holdings shall be considered a loan secured by the Conveyed Property, upon
execution of the Contribution Agreement and the proper filing of the financing
statements related thereto, Sunnova Sol Holdings will have a perfected security
interest in the Conveyed Property and other assets which may be perfected by
such filing, (D) in the event that the transfer of the Conveyed Property from
Sunnova Sol Holdings to the Depositor shall be considered a loan secured by the
Conveyed Property, upon execution of the Contribution Agreement and the proper
filing of the financing statements related thereto, the Depositor will have a
perfected security interest in the Conveyed Property and other assets which may
be perfected by such filing, (E) in the event that the transfer of the Conveyed
Property from the Depositor to the Issuer shall be considered a loan secured by
the Conveyed Property, upon execution of the Contribution Agreement and the
proper filing of the financing statements related thereto, the Issuer will have
a perfected security interest in the Conveyed Property and other assets which
may be perfected by such filing, and (F) upon the execution of the Transaction
Documents, the taking of possession by the Indenture Trustee of the certificated
securities representing the interest in the Managing Members and the Project
Companies, the execution by the applicable Sunnova Entity, the applicable
depository bank and the Indenture Trustee of deposit account control agreements
granting “control” over accounts in the Trust Estate to the Indenture Trustee
and the proper filing of the financing statements related thereto, the Indenture
Trustee will have a perfected security interest in the Trust Estate.

(xiii) The statements in the Preliminary Offering Circular and the Offering
Circular under the headings “The Issuer,” “The Depositor,” “Description of the
Notes,” “The Trust Estate,” “The Project Company Transactions,” “The Assignment
of Ownership of Managing Members and Hedged SREC Agreements,” “The Solar
Assets,” “The Indenture,” “The Transaction Manager and the Transaction
Management Agreement,” “The Transaction Transition Manager and the Manager
Transition Agreement,” and “Transfer Restrictions,” and the related summary
sections in “Summary of Terms,” insofar as they constitute a summary of the
terms of the Notes, the Issuer Operating Agreement, the Contribution Agreement,
the Transaction Management Agreement, Manager Transition Agreement, the Project
Company Documents and the Indenture, are accurate in all material respects.

 

23

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

(xiv) The statements in the Preliminary Offering Circular and the Offering
Circular under the headings “Summary of Terms—Legal Considerations—Certain U.S.
Federal Income Tax Considerations,” “Summary of Terms—Legal
Considerations—Certain ERISA Considerations,” “Summary of Terms—Legal
Considerations—Certain Investment Company Act and Volcker Rule Considerations,”
“Certain U.S. Federal Income Tax Considerations,” “Considerations for ERISA and
Other Employee Benefit Plans” and “Certain Investment Company Act and Volcker
Rule Considerations”, insofar as they constitute statements of law or legal
conclusions with respect thereto, are accurate in all material respects.

(e) (i) The Initial Purchaser shall have received a letter from Baker Botts that
such counsel has no reason to believe the Preliminary Offering Circular and the
Pricing Information (taken as a whole), as of the Time of Sale, and the Offering
Circular as of its date or as of the Closing Date, includes or included any
untrue statement of a material fact or omits or omitted to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, it being understood that such
counsel will express no belief with respect to (a) the financial statements and
schedules or other financial, statistical or accounting information contained or
included therein or omitted therefrom or (b) the Collateral Data Information,
the Road Show and any Form ABS-15G Due Diligence Report and any information
contained or included or incorporated by reference therein or omitted therefrom.

(ii) The Initial Purchaser shall have received a letter from Kramer Levin that
such counsel has no reason to believe the Preliminary Offering Circular and the
Pricing Information (taken as a whole), as of the Time of Sale or as of the
Closing Date, and the Offering Circular as of its date or as of the Closing
Date, includes or included any untrue statement of a material fact or omits or
omitted to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, it
being understood that such counsel will express no belief with respect to
(a) the financial statements and schedules or other financial, statistical or
accounting data contained or included therein or omitted therefrom or (b) the
Collateral Data Information, the Road Show and any Form ABS-15G Due Diligence
Report and any information contained or included or incorporated by reference
therein or omitted therefrom.

(f) The Initial Purchaser shall have received from each party to the Transaction
Documents such information, certificates and documents as the Initial Purchaser
may reasonably have requested and all proceedings in connection with the
transactions contemplated by this Agreement and all documents incident hereto
shall be in all material respects reasonably satisfactory in form and substance
to the Initial Purchaser.

 

24

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

(g) (A) The Class A Notes and the Class B Notes shall have received their
respective ratings set forth in the Offering Circular from KBRA, and (B) such
rating shall not have been rescinded and no public announcement shall have been
made by (x) KBRA that the rating of the Class A Notes or the Class B Notes has
been placed under review or (y) a non-hired rating agency that it has issued an
unsolicited lower rating on the Class A Notes or the Class B Notes.

(h) The Initial Purchaser shall have received copies of each Third Party Due
Diligence Report. Each of the Sunnova Entities shall have timely complied with
all requirements of Rule 15Ga-2 under the Exchange Act to the satisfaction of
the Initial Purchaser.

(i) The Sponsor shall be in compliance with the legal requirements imposed by
the Risk Retention Rules on the sponsor of the transactions contemplated by the
Transaction Documents.

(j) The Initial Purchaser shall have received a letter from Sunnova Energy
containing representations and warranties of Sunnova Energy regarding compliance
with the EU Risk Retention, Due Diligence and Transparency Requirements.

(k) At least two business days prior to the date hereof, each Sunnova NPA Party
and any affiliate thereof to which the Beneficial Ownership Regulation is
applicable with respect to the transactions undertaken pursuant to the
Transaction Documents, to the extent that any such entity qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation shall (i) deliver, or
ensure that it has delivered, to the Initial Purchaser that so requests, a
Beneficial Ownership Certification in relation to itself, or (ii) deliver to the
Initial Purchaser an updated Beneficial Ownership Certification if any
previously delivered Beneficial Ownership Certification ceases to be true and
correct in all respects.

The Initial Purchaser may in its sole discretion waive compliance with any
conditions to the obligations of the Initial Purchaser hereunder.

Section 7. Indemnification and Contribution.

(a) Each of the Issuer, the Depositor and Sunnova Energy, jointly and severally
agrees (i) to indemnify and hold harmless the Initial Purchaser, its affiliates,
directors, employees and officers and each person, if any, who controls the
Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, against any losses, claims, damages or
liabilities, joint or several, to which the Initial Purchaser, affiliate,
partner, director, employee, officer or controlling person may become subject,
under the Securities Act or the Exchange Act or otherwise, insofar as such
losses, claims, damages or

 

25

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any document comprising a part of the Offering Document, a Form ABS-15G Due
Diligence Report, or any amendment or supplement thereto, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and (ii) to reimburse
the Initial Purchaser for any documented legal or other expenses reasonably
incurred by the Initial Purchaser, affiliate, director, employee, officer or
controlling person in connection with investigating or defending any such loss,
claim, damage, liability or action as such expenses are incurred, including but
not limited to the Initial Purchaser’s costs of defending itself against any
claim or bringing any claim to enforce the indemnification or other obligations
of a Sunnova NPA Party; provided, however, that none of the Sunnova NPA Parties
will be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement in or omission or alleged omission from any of such documents
in reliance upon and in conformity with Initial Purchaser Information (as
defined in subsection (b) below).

(b) The Initial Purchaser will indemnify and hold harmless each Sunnova NPA
Party and each of their affiliates, directors, officers and employees, each
person, if any, who controls the Issuer within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, against any losses, claims,
damages or liabilities to which they or any of them may become subject, under
the Securities Act or the Exchange Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in any document comprising a part of the Offering Document or any
amendment or supplement thereto, or arise out of or are based upon the omission
or the alleged omission to state therein a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, in each case to the extent, but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Issuer by the Initial Purchaser specifically for use therein,
and will reimburse any documented legal or other expenses reasonably incurred by
the Sunnova NPA Parties and such affiliate, director, officer, employee, agent
or controlling person in connection with investigating or defending any such
loss, claim, damage, liability or action as such expenses are incurred,
including but not limited to the costs of defending itself against any claim or
bringing any claim to enforce the indemnification or other obligations of the
Initial Purchaser, it being understood and agreed that the only such information
furnished by the Initial Purchaser consists of the first sentence of the second
paragraph and the second sentence of the thirteenth paragraph under the caption
“PLAN OF DISTRIBUTION” in the Preliminary Offering Circular and the Offering
Circular (collectively, the “Initial Purchaser Information”); provided, however,
that the Initial Purchaser shall not be liable for any losses, claims, damages
or liabilities arising out of or based upon the Issuer’s failure to perform its
obligations under Section 5(a) hereof.

 

26

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to either subsection (a) or (b), such person (the “indemnified party”)
promptly shall notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceedings and shall pay the fees and
disbursements of not more than one such counsel related to such proceeding;
provided, however, that the failure of any indemnified party to provide such
notice to the indemnifying party shall not relieve the indemnifying party of its
obligations under this Section 7 unless such failure results in the forfeiture
by the indemnifying party of substantial rights and defenses. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless: (i) the indemnifying party and the indemnified
party agree on the retention of such counsel at the indemnifying party’s
expense, (ii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action or (iii) the named
parties to any such proceeding (including any impleaded parties) include both
the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one counsel (in addition to any
local counsel) for all such indemnified parties and that all such fees and
expenses shall be reimbursed promptly as they are incurred. Such counsel shall
be designated in writing by Sunnova Energy, in the case of parties indemnified
pursuant to subsection (a), and by the Initial Purchaser, in the case of parties
indemnified pursuant to subsection (b). The indemnifying party shall not be
liable for any settlement of any proceeding effected without its written
consent, such consent not to be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to promptly indemnify the indemnified party from and against any
loss or liability by reason of such settlement or judgment. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of any judgment or otherwise
seek to terminate any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity or contribution
could have been sought hereunder by such indemnified party, unless such
settlement, consent, compromise or termination (i) includes an unconditional
written release, in form and substance reasonable satisfactory to the
indemnified party, of such indemnified party from all liability on claims that
are the subject matter of such proceeding and (ii) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of such indemnified party.

(d) If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party, as incurred, as a result of the expenses,
losses, claims, damages or liabilities referred to in subsection (a) or (b)
above (i) in such proportion as is appropriate to reflect the relative benefits
received by the Issuer, the Depositor and Sunnova Energy on the one hand and the
Initial

 

27

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

Purchaser on the other from the offering of the Notes or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Issuer, the Depositor
and Sunnova Energy on the one hand and the Initial Purchaser on the other in
connection with the statements or omissions which resulted in such expenses,
losses, claims, damages or liabilities as well as any other relevant equitable
considerations. The relative benefits received by the Issuer, the Depositor and
Sunnova Energy on the one hand and the Initial Purchaser on the other, in
connection with the offering of the Notes, shall be deemed to be in the same
proportion as the total net proceeds from the offering (before deducting
expenses other than the Initial Purchaser Compensation (as defined below))
received by the Issuer and the total discounts and commissions received by the
Initial Purchaser (the “Initial Purchaser Compensation”) bear to the aggregate
initial offering prices of the Notes. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Issuer, the Depositor, Sunnova Energy, or
the Initial Purchaser and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. The amount paid by an indemnified party as a result of the losses,
claims, damages or liabilities referred to in the first sentence of this
subsection (d) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any action or claim which is the subject of this subsection (d). Notwithstanding
the provisions of this subsection (d), the Initial Purchaser shall not be
required to contribute any amount in excess of the amount by which the total
discounts and commission received by it exceed the amount of any damages that it
otherwise has been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.

(e) The obligations of the Issuer, the Depositor and Sunnova Energy under this
Section shall be in addition to any liability which the Issuer, the Depositor or
Sunnova Energy may otherwise have and shall extend, upon the same terms and
conditions, to each person, if any, who controls the Initial Purchaser within
the meaning of the Securities Act or the Exchange Act; and the obligations of
the Initial Purchaser under this Section shall be in addition to any liability
which the Initial Purchaser may otherwise have and shall extend, upon the same
terms and conditions, to each person, if any, who controls the Issuer, the
Depositor or Sunnova Energy within the meaning of the Securities Act or the
Exchange Act.

Section 8. [Reserved]

Section 9. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Sunnova NPA Parties or their respective officers and of the Initial Purchaser
set forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation, or statement as to the results thereof,
made by or on behalf of the Initial Purchaser, the Sunnova NPA Parties, or any
of their respective representatives, officers or directors or any controlling
person, and will survive delivery of and payment for the Notes. If for any
reason the purchase of the Notes by the Initial Purchaser is not consummated,
each of the Issuer, the Depositor and Sunnova Energy shall remain responsible
for the expenses to be paid or reimbursed by it pursuant to Section 5 hereof
(except in the event of a breach of this Agreement by the Initial Purchaser) and
the respective obligations of the Issuer, the Depositor, Sunnova Energy and the
Initial Purchaser pursuant to Section 7 hereof shall remain in effect.

 

28

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

Section 10. Severability Clause. Any part, provision, representation, or
warranty of this Agreement which is prohibited or is held to be void or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.

Section 11. Notices. All communications hereunder will be in writing and, (a) if
sent to the Initial Purchaser will be mailed or delivered to Credit Suisse
Securities (USA) LLC, Eleven Madison Avenue, New York, New York 10010,
Attention: Structured Products Finance; (b) if sent to the Issuer, will be
mailed or delivered to it at 20 East Greenway Plaza, Suite 540, Houston, Texas
77046, Attention: Chief Executive Officer, with a copy (which shall not
constitute notice) to Baker Botts L.L.P., 910 Louisiana St., Houston, Texas
77002, Attention: Travis Wofford and Martin Toulouse; (c) if sent to the
Depositor, will be mailed or delivered to it at 20 East Greenway Plaza, Suite
540, Houston, Texas 77046, Attention: Chief Executive Officer, with a copy
(which shall not constitute notice) to Baker Botts L.L.P., 910 Louisiana St.,
Houston, Texas 77002, Attention: Travis Wofford and Martin Toulouse; and (d) if
sent to Sunnova Energy will be mailed or delivered to it at Sunnova Energy
Corporation, 20 East Greenway Plaza, Suite 540, Houston, Texas 77046, Attention:
Chief Executive Officer, with a copy (which shall not constitute notice) to
Baker Botts L.L.P., 910 Louisiana St., Houston, Texas 77002, Attention: Travis
Wofford and Martin Toulouse; or, as to each of the foregoing, at such other
address, facsimile number or e-mail address as shall be designated by written
notice to the other party.

Section 12. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the
indemnified persons referred to in Section 7 hereof, and no other person will
have any right or obligation hereunder, except that holders of the Notes shall
be entitled to enforce the agreements for their benefit contained in the fourth
sentence of Section 5(b) hereof against the Issuer as if such holders were
parties thereto.

Section 13. Applicable Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK. The Issuer, the Depositor and
Sunnova Energy hereby submit to the exclusive jurisdiction of the courts of the
State of New York and the courts of the United States of America of the Southern
District of New York in each case sitting in the Borough of Manhattan in The
City of New York and the appellate courts from any thereof in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. Each party hereto waives, to the fullest extent permitted
by requirements of law, any right it may

 

29

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

have to a trial by jury in respect of any litigation directly or indirectly
arising out of, under or in connection with this Agreement. Each party hereto
(i) certifies that no representative agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 13.

Section 14. Integration, Amendment and Counterparts. This Agreement supersedes
all prior or contemporaneous agreements and understandings relating to the
subject matter hereof among the Initial Purchaser, Sunnova Energy, the Depositor
and the Issuer. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated except by a writing signed by the party against
whom enforcement of such change, waiver, discharge or termination is sought.
This Agreement may be executed in multiple counterparts (including electronic
PDF), each of which shall be an original and all of which taken together shall
constitute but one and the same agreement. The parties agree to electronic
contracting and signatures with respect to this Agreement. Delivery of an
electronic signature to, or a signed copy of, this Agreement by facsimile, email
or other electronic transmission (including, without limitation, Adobe “fill and
sign” and DOCUSIGN) shall be fully binding on the parties to the same extent as
the delivery of the signed originals and shall be admissible into evidence for
all purposes. The words “execution,” “execute,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement, or the keeping of records in electronic form, each of which
shall be of the same legal effect, validity or enforceability as a manually
executed signature or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Electronic Signatures in Global and National Commerce Act of 2000, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act. Notwithstanding the foregoing,
if any party shall request manually signed counterpart signatures to this
Agreement, each of the other parties hereby agrees to provide such manually
signed signature pages as soon as commercially reasonable.

Section 15. No Petition. Prior to the date that is one year and one day after
payment in full of the Notes, each party hereto agrees that it will not file any
involuntary petition or otherwise institute, or join any other person in
instituting, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other proceeding under any federal or State bankruptcy
or similar law against the Issuer.

Section 16. No Advisory or Fiduciary Responsibility. Each of the Issuer,
Depositor and Sunnova Energy acknowledges and agrees that: (a) the purchase and
sale of the Notes pursuant to this Agreement, including the determination of the
offering prices of the Notes and any related discounts and commissions, is an
arm’s-length commercial transaction among the Sunnova Entities and the Initial
Purchaser and each of the Sunnova Entities is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement; (b) in connection with the purchase
and sale of the Notes, the Initial Purchaser is and has been acting solely as
principal and is not the agent or

 

30

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

fiduciary of any of the Sunnova Entities, or their respective affiliates,
directors, officers, stockholders, creditors or employees or any other party;
(c) the Initial Purchaser has not assumed and will not assume an advisory or
fiduciary responsibility in favor of any of the Sunnova Entities with respect to
any of the transactions contemplated hereby; (d) the Initial Purchaser and its
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Sunnova Entities and that the Initial
Purchaser has no obligation to disclose any of such interests by virtue of any
fiduciary or advisory relationship; (e) the Sunnova Entities shall each consult
with their own advisors concerning the purchase and sale of the Notes and shall
be responsible for making their own independent investigation and appraisal of
the transaction contemplated hereby, and the Initial Purchaser shall not have
any responsibility or liability to any Sunnova Entity with respect thereto;
(f) the Initial Purchaser and its affiliates are not providing and have not
provided legal, regulatory, tax, insurance or accounting advice in any
jurisdiction; and (g) each of the Sunnova Entities waives, to the fullest extent
permitted by law, any claims it may have against the Initial Purchaser for
breach of fiduciary duty or alleged breach of fiduciary duty.

Section 17. Recognition of the U.S. Special Resolution Regimes.

(a) In the event that the Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from the Initial Purchaser that is a Covered Entity of this Agreement, and any
interest and obligation in or under this Agreement, will be effective to the
same extent as the transfer would be effective under the U.S. Special Resolution
Regime if this Agreement, and any interest and obligation in or under this
Agreement, were governed by the laws of the United States or a state of the
United States.

(b) In the event that the Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of the Initial Purchaser that is a Covered Entity becomes subject
to a proceeding under a U.S. Special Resolution Regime, any Default Rights under
this Agreement that may be exercised against the Initial Purchaser that is a
Covered Entity are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
this Agreement were governed by the laws of the United States or a state of the
United States.

For the purposes of this Section 17, the following terms shall have the meaning
ascribed to them below:

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

31

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

[Signature Page Follows]

 

32

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the undersigned a counterpart hereof, whereupon this
Note Purchase Agreement shall represent a binding agreement among the Issuer,
the Depositor, Sunnova Energy, and the Initial Purchaser.

 

Very truly yours, SUNNOVA SOL II ISSUER, LLC, AS ISSUER By:  

/s/ Robert L. Lane

  Name:   Robert L. Lane   Title:  

Executive Vice President,

Chief Financial Officer

SUNNOVA SOL II DEPOSITOR, LLC, AS DEPOSITOR By:  

/s/ Robert L. Lane

  Name:   Robert L. Lane   Title:  

Executive Vice President,

Chief Financial Officer

SUNNOVA ENERGY CORPORATION By:  

/s/ Robert L. Lane

  Name:   Robert L. Lane   Title:  

Executive Vice President,

Chief Financial Officer

[Signature Page to Note Purchase Agreement]

 

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

The foregoing Note Purchase Agreement is hereby confirmed and accepted as of the
date first above written.

 

CREDIT SUISSE SECURITIES (USA) LLC,

AS INITIAL PURCHASER

By:  

/s/ Spencer Hunsberger

  Name: Spencer Hunsberger   Title: Managing Director/Authorized Signatory

[Signature Page to Note Purchase Agreement]

 

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

EXHIBIT A

Pricing Information

Class A Initial Outstanding Note Balance: $209,100,000

Class B Initial Outstanding Note Balance: $45,600,000

Class A Issue Price: 99.97250%

Class B Issue Price: 99.95034%

Class A Note Rate: 2.73%

Class B Note Rate: 5.47%

Class A Post-ARD Spread: 2.00%

Class B Post-ARD Spread: 4.85%

Class A CUSIP/ISIN: (144A) 86745PAA1 / US86745PAA12

    (Reg S) U8677PAA4 / USU8677PAA40

Class B CUSIP/ISIN: (144A) 86745PAB9 / US86745PAB94

    (Reg S) U8677PAB2 / USU8677PAB23

Pricing Date: November 20, 2020

Closing Date: November 30, 2020

 

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

EXHIBIT B

Road Show

[see attached]

 

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

EXHIBIT C

Third-Party Due Diligence Providers

 

1.

Black & Veatch Management Consulting, LLC

 

2.

Ernst & Young LLP

Third-Party Due Diligence Reports

 

1.

Consultant’s report, dated November 10, 2020, obtained by Sunnova Energy, which
report sets forth a summary of the findings and conclusions of Black & Veatch
Management Consulting, LLC with respect to certain residential photovoltaic
solar assets.

 

2.

Agreed-upon procedures report dated November 10, 2020 obtained by Sunnova
Energy, which report sets forth the findings and conclusions, as applicable, of
Ernst & Young LLP with respect to certain agreed upon procedures performed by
Ernst & Young LLP.

 

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.



--------------------------------------------------------------------------------

EXHIBIT D

 

                    Initial Purchaser    Class       Initial Note Balance   
Purchase Price    

Credit Suisse Securities (USA) LLC

   A   $209,100,000    [***]%         

B

 

 

$45,600,000

 

  

[***]%

 

 

[***] = Certain information has been excluded from this exhibit because it is
both not material and would likely cause competitive harm to the company if
publicly disclosed.